In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-17-00359-CV

EDGEFIELD HOLDINGS, LLC AS                  §    On Appeal from the 43rd District Court
ASSIGNEE OF REGIONS BANK,
Appellant
                                            §    of Parker County (CV16-0784)
V.

KENNETH J. GILBERT, HELEN K.                §    September 20, 2018
GILBERT, CHANDLER ESTATES, LTD.,
AND PARKER COUNTY REAL ESTATE
INVESTMENTS, INC., Appellees                §    Opinion by Justice Pittman


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant Edgefield Holdings, LLC as assignee of

Regions Bank shall pay all of the costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Mark T. Pittman_________________
   Justice Mark T. Pittman